Exhibit 10.8
 
FIRST AGREEMENT OF AMENDMENTS (the “First Agreement of Amendments”) of the
Option Agreement (the “Option Agreement”) executed as of July 20, 2010, by and
among Corposa, S.A. de C.V., a Mexican corporation (“Corposa”), Holshyrna ehf,
an Icelandic corporation (“Holshyrna”), Baja Aqua Farms, S.A. de C.V., a Mexican
corporation (the “Company”), and Lions Gate Lighting Corp. (currently named
“UMAMI SUSTAINABLE SEAFOOD”), a Nevada corporation (the “Optionee” or “UMAMI”),
pursuant to the following recitals and clauses:


RECITALS


WHEREAS, Optionee has made and Company and Holshyrna have received the Call
Right Notice in terms of Section 1 of the Option Agreement.


WHEREAS, a copy of the executed Option Agreement is attached hereto as Exhibit
“A” and the parties to the Option Agreement (the “Parties”) wish to amend such
Option Agreement pursuant to the terms of this First Agreement of Amendments.


Hereinafter and for clarity purposes capitalized terms shall have the meaning
assigned to them in the Option Agreement except as otherwise expressly provided
herein.


NOW AND THEREFORE, the Parties have agreed on the following:


ARTICLES


ARTICLE ONE. Amendments. The Parties agree the following amendments to the
Option Agreement:


1.1.
As of the date hereof, Section 1 of the Option Agreement shall be amended as
follows:

 


“1.           Option Exercise; Funding; Consent.


(a)           Commencing on the date hereof and ending on September 15, 2010 at
5.00 p.m. PDT, subject to the terms and conditions set forth in this Agreement,
the Optionee shall have the right (the “Call Right”), but not the obligation,
upon written notice to the Company and Holshyrna (the “Call Right Notice”), to
cause the Company and Holshyrna to sell and/or issue to Optionee the Option
Shares for the aggregate Option Price therefor.  As used in this Agreement, the
term “Option Price” means an amount equal to US$9,333,000.00 Dollars for the
Company Option Shares and US$667,000.00 Dollars for the Oceanic Option
Shares.  The Option Price shall be payable by the issuance to the Company of
10,000,000 (Ten Million) shares of common stock of LGLC (“Company-LGLC Common
Stock”).


(b) Each of Corposa and Holshyrna in its capacity of principal shareholder of
the Company and Oceanic Enterprises, Inc. hereby consents to the transactions
contemplated under this Agreement and undertakes to take all necessary action
and execute and deliver all documents to enable LGLC to acquire the Option
Shares by November 30th, 2010. Such delivery of the Option Shares shall be made
simultaneously with the delivery of the Company-LGLC Common Stock held in escrow
and shall be subject to the following conditions: (x) Corposa and Holshyrna
shares or stock in the Company are totally cancelled and (y) the Company has no
outstanding payments or debts with Corposa and Holshyrna in connection with
capital reimbursements agreed by the Company."



--------------------------------------------------------------------------------


 
The Parties confirm hereby that Optionee has exercised its Call Right and the
Company and Holshyrna acknowledged receipt of the Call Right Notice in terms of
the Option Agreement.


ARTICLE TWO. Entire Agreement. Except as expressly amended by virtue of this
First Agreement of Amendments, the Parties hereby agree that the remaining terms
and conditions of the Option Agreement and its exhibits and schedules shall be
and remain in full force and effect. The execution of this First Agreement of
Amendments implies no performance or extinguishment of the Option Agreement.


ARTICLE THREE. Notices. Any communication between the Parties under this First
Agreement of Amendments shall be made pursuant to the terms and conditions of
the Option Agreement.

 
ARTICLE FOUR.  Applicable Law and Jurisdiction. This Agreement shall be governed
by and construed solely and exclusively in accordance with and pursuant to the
internal laws of California without regard to the conflicts of laws principles
thereof. The parties hereto hereby expressly and irrevocably agree that any suit
or proceeding arising directly and/or indirectly pursuant to or under this
Agreement shall be brought solely in a court located in San Diego,
California,.  By its execution hereof, the parties hereby covenant and
irrevocably submit to the in personam jurisdiction of the courts located in San
Diego, California, and expressly and irrevocably waive any claim that any such
jurisdiction is not a convenient forum for any such suit or proceeding and any
defense or lack of in personam jurisdiction with respect thereto. In the event
of any such action or proceeding, the party prevailing therein shall be entitled
to payment from the other party hereto of all of its reasonable counsel fees and
disbursements.
 


[Signature Page to Follow]


2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and effective as of September 24th, 2010.



 
BAJA AQUA-FARMS, S.A. DE C.V.
               
 
By:
                   

 
CORPOSA S.A. DE C.V.
               
 
By:
                   

  HOLSHYRNA ehf                
 
By:
                   

 
(UMAMI SUSTAINABLE SEAFOOD formerly named “LIONS GATE LIGHTING CORP.”)
               
 
By:
                   



3

--------------------------------------------------------------------------------

